UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6297


ROSSAHN BLACK,

                     Petitioner - Appellant,

              v.

R. HUDGINS, Warden of FCI Gilmer,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00210-JPB)


Submitted: October 8, 2021                                    Decided: October 21, 2021


Before MOTZ, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rossahn Black, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rossahn L. Black, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Black’s 28 U.S.C. § 2241

petition in which Black challenged the execution of his sentence. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Black v. Hudgins, No. 5:20-cv-00210-JPB (N.D.W. Va. Feb. 17, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                            2